Citation Nr: 1634632	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-04 955	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for plantar fasciitis of the right foot.  

3.  Entitlement to service connection for intervertebral disc syndrome (IVDS) of the cervical spine with myelopathy and arthritis, to include as secondary to service-connected congenital spinal stenosis, of the cervical spine and/or of the thoracolumbar spine post-laminectomy.  

4.  Entitlement to a temporary total rating based on hospitalization in excess of 21 days and based on need for convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected his appeal as to the claims for service connection for disabilities of his feet by filing VA Form 9, Appeal to the Board, in February 2014.  He did not request a hearing.  However, in VA form 9 in October 2014 he perfected his appeal as to the other issues on appeal and requested the opportunity to testify before a Veterans Law Judge (VLJ) at a videoconference.  

By an undated RO letter, entered in to VBMS on January 13, 2015, the RO notified that the Veteran was being placed on the list of those appellants that had requested a videoconference.  

The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2015).  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a videoconference.  

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC should undertake appropriate efforts to afford the appellant a Board videoconference hearing, pursuant to his request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file or VA electronic records.  If, for whatever reason, the appellant decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file or VA electronic records.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).   

